Citation Nr: 1436610	
Decision Date: 08/15/14    Archive Date: 08/20/14

DOCKET NO.  10-47 364	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to benefits under for birth defects as a child of a Vietnam Veteran. 


REPRESENTATION

Appellant represented by:	Henry Mack, Agent


WITNESSES AT HEARING ON APPEAL

The appellant, mother, and cousin 



ATTORNEY FOR THE BOARD

Sara Schinnerer, Counsel


INTRODUCTION

The Veteran had active duty service from August 1966 to April 1969.  The appellant is the Veteran's daughter.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 decision by the Department of Veterans Affairs (VA) Roanoke, Virginia, Regional Office (RO).


FINDINGS OF FACT

1. The Veteran served in the Republic of Vietnam during the Vietnam Era. 

2. There is no evidence that the appellant has spina bifida.


CONCLUSION OF LAW

The criteria for VA compensation benefits for birth defects of a child born to a Veteran have not been met.  38 U.S.C.A. §§ 1802, 1805, 1812, 1815 (West 2002); 38 C.F.R. § 3.814, 3.815 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Without deciding whether notice and development requirements have been satisfied in the present case, the Board is not precluded from adjudicating the issue on appeal.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  In this regard, entitlement to VA compensation for birth defects of a child born to a Vietnam Veteran, pursuant to 38 U.S.C.A. § 1815, is not warranted as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  As such, review of the VA's duty to notify and assist is not necessary with regard to this claim.  In cases such as this, VA is not required to meet the duty to notify or assist a claimant, where a claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001); Mason v. Principi, 16 Vet. App. 129 (2002); see also VAOPGCPREC 5-2004.

Throughout the appeal, the appellant has maintained that she has birth defects, namely, cerebral palsy, asthma, hernia, and premature and low birth weight, as a result of her father's (the Veteran) exposure to herbicides during active service in the Republic of Vietnam during the Vietnam Era.  

VA shall pay a monthly allowance, based upon the level of disability, to or on behalf of a child of a Vietnam veteran who has spina bifida and other birth defects, to include achondroplasia, cleft lip and cleft palate, congenital heart disease, congenital talipes equinovarus (clubfoot), esophageal and intestinal atresia, Hallerman-Streiff syndrome, hip dysplasia, Hirschprung's disease (congenital megacolon), hydrocephalus due to aqueductal stenosis, hypospadias, imperforate anus, neural tube defects, Poland syndrome, pyloric stenosis, syndactyly (fused digits), tracheoesophageal fistula, undescended testicles, and Williams syndrome, that are associated with the veteran's exposure to toxic herbicides.  38 U.S.C.A. §§ 1805(a), 1812, 1815; 38 C.F.R. §§ 3.814(a), 3.815.

Significantly, spina bifida is the only birth defect which warrants an award of monetary benefits based on the herbicide exposure of a Vietnam veteran who is the father of the child at issue.  Jones v. Principi, 16 Vet. App. 219 (2002).  To qualify for a monthly allowance on the basis of other birth defects (as listed above), a claimant must show that the Vietnam veteran who was exposed to herbicides is his or her mother.  38 U.S.C.A. §§ 1812, 1815; 38 C.F.R. § 3.815.

The Board is bound by the law and VA's regulations.  38 U.S.C.A. § 7104 (West 2002).  Here, pertinent facts are not in dispute.  The Veteran served in the Republic of Vietnam; therefore, the Veteran's in-service exposure to herbicides is recognized by VA.  However, the record does not reflect active service (including in particular in the Republic of Vietnam) for the appellant's mother, and the appellant has not contended otherwise.

Because the Veteran was the only parent of the claimed child who served in the Republic of Vietnam and he is the claimed child's father, VA compensation is only payable if the appellant was found to have certain forms of spina bifida.  38 U.S.C.A. §§ 1802, 1805; 38 C.F.R. § 3.814.  The appellant has not asserted that she was diagnosed with spina bifida, and there is no evidence of record showing or suggesting that she has spina bifida.  There is no basis in VA law for payment involving disabilities, other than spina bifida, of a natural child whose father served in Vietnam; therefore, the appellant's claim must be denied.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 

VA may only pay benefits within the scope of specific payments authorized by Congress.  The United States Supreme Court has held that not even the temptations of a hard case will provide a basis for ordering recovery contrary to the terms of the regulation, for to do so would disregard the duty of all courts to observe the conditions defined by Congress for charging the public treasury.  OPM v. Richmond, 496 U.S. 414, 421 (1990).  There is no provision under which to allow a grant of the benefit sought on appeal, inasmuch as the statutory and regulatory requirements have not been met.  Thus, the Board must find that the appellant's claim for VA compensation for birth defects of a child born to a Vietnam Veteran must be denied for lack of legal merit.  See Sabonis, 6 Vet. App. 426.


ORDER

VA compensation for birth defects of a child born to a Vietnam Veteran is denied. 



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


